Exhibit 10.2

MANTECH INTERNATIONAL CORPORATION

Executive Term Sheet

For 2009 Executive Incentive Compensation Plan

[Date]

[Name]:

The Compensation Committee of the Board of Directors (the “Committee”) has
determined that you are eligible to participate in the Company’s 2009 Executive
Incentive Compensation Plan (the “Plan”). Your participation shall be subject to
the terms and conditions of this Term Sheet and the Plan. A copy of the Plan is
attached to this Term Sheet. All capitalized terms in this Term Sheet have the
meanings ascribed to them in the Plan.

Target Award. The Committee has established a Target Award for you of [xx]% of
your base salary. The Target Award is the amount of incentive compensation that
you will earn if 100% of your Participant Goals are achieved.

Calculation of Incentive Compensation. A calculation worksheet is attached to
this Term Sheet as Exhibit A. Also included on the calculation worksheet are
your Participant Goals and weighting factors, as approved by the Committee. The
amount of incentive compensation you earn, if any, will be determined by
converting the Company Performance Score to an Award Percentage using the
conversion table included on Exhibit A. The Award Percentage will then be
multiplied by your base salary to yield the incentive compensation payment
earned hereunder.

 

  •  

If the Company Performance Score does not meet or exceed 90%, then no incentive
compensation will be paid hereunder.

 

  •  

The maximum total incentive compensation that you can earn hereunder is an
amount equal to [xx]% of your base salary.

 

  •  

Any incentive compensation payments earned will be paid in accordance with the
provisions of the Plan and the Company’s practices, in a lump sum cash payment
after the financial results for 2009 have been finally determined and on or
before March 15, 2010.

Unless the Committee, in its discretion, determines otherwise, your rights to
receive the incentive compensation earned hereunder will be forfeited if you are
not still an employee of the Company on December 31, 2009. Consistent with the
terms of the Plan, the Committee may reduce the incentive compensation earned
hereunder in its discretion if it deems appropriate. Notwithstanding anything
else herein, no incentive compensation earned hereunder shall be paid until
formally approved by the Committee. The Company will withhold an appropriate
amount from such incentive compensation for the payment of all applicable
withholding taxes.

 

ManTech International Corporation By:  

 

Title:  

 

Term Sheet for Corporate Executive